DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are distinguished over the prior art.  The prior art, alone or in combinations, fails to expressly teach and/or fairly suggest a bioelectrode composition comprising a silsesquioxane bonded to an N-carbonyl sulfonamide salt represented by general formula (1) found in claim 1.  Nor does the prior art, alone or in combination, set forth a bio-electrode comprising an electro-conductive bade material and a living body contact material formed of the electro-conductive base material, wherein the living body contact layer is a cured material of said bio-electrode composition set forth in claim 1 and described above.  Nor does the prior art, alone or in combination, set forth a method of manufacturing a bio-electrode having an electro-conductive base material and a living body contact material, wherein said method includes applying a layer of said bio-electrode composition according the claimed invention to said electro-conductive base layer and curing to form said living body contact layer.  
 The prior art, alone or in combination, set forth an alkoxysilane represented and defined by general formula (3) found in claim 19 nor the silsesquioxane comprising a repeating unit represented and defined by formula (2) found in claim 21 and having a molecular weight in a range of 600 to 1,000,000.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc